                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REBEKAH BURROUGHS, individually
and as Administratrix of the ESTATE
OF TODD BRENT BURROUGHS,
D. B., individually by her Guardian Ad
Litem, Donald R. Vaughan, and C. B.,
individually by his Guardian Ad Litem,    Case No.: 1:17-CV-463
Morgan Davis,

                       Plaintiffs,

    v.

SAMUEL S. PAGE, in his official
capacity as Sheriff of Rockingham
County, FRANK L. MARTIN and
CHASE M. MYERS, each in his
individual and official capacities, and
LIBERTY MUTUAL INSURANCE
COMPANY, as surety,
                     Defendants.


                             PLAINTIFFS’ BRIEF
         IN RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


                  A.




             Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 1 of 30
                                     INTRODUCTION

       Defendants shot and killed Todd Burroughs in his own driveway in front of his wife

and two minor children. He had committed no crime. In the process, the officers executed

multiple patent violations of Plaintiffs’ constitutional rights, demonstrated by evidence

developed in discovery. First, they initiated an unlawful traffic stop of Mr. Burroughs and

his family. Second, they falsely arrested Mr. Burroughs on his own property with no

probable cause. Third, they improperly escalated the use of force while Mr. Burroughs

passively resisted his wrongful arrest, including inexplicably firing shots at the family dog.

Fourth, Defendant Martin shot Mr. Burroughs to death with no legitimate authority to do so.

Lastly, the customs of the Rockingham County Sheriff’s department—including tacit

consent and failures to train—enabled its officers to commit these flagrant violations.

       Had Defendants followed the law, Todd Burroughs would be alive today. Instead,

Defendants took actions far beyond the bounds of their legal authority as law enforcement

officers. Defendants’ specious argument that no genuine issues of material fact are in

dispute is wholly unpersuasive, as they rely solely on their own testimony.          Defense

counsel took the depositions of each and every Plaintiff.         Defendants have in their

possession investigation reports, notes from interviews immediately following the incident,

policy manuals, body cam footage and crime scene photographs. Despite the mass of

evidence a jury will consider in this case, Defendants’ motion for summary judgment does

not cite a single piece other than their own depositions. Even if Defendants’ view of the

events were to be believed, their misconduct constituted violations of the Plaintiffs’ rights



                                               1


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 2 of 30
as a matter of law. Indeed, the only reason Plaintiffs did not move for summary judgment

themselves is because they bear the burden of proof in this case.

       Defendants’ highly-selective presentation falls short, particularly where the Court is

required to construe the evidence in the light most favorable to Plaintiffs.1 Accordingly,

Defendants’ Motion must be denied because there are genuine issues of material fact as to

the circumstances surrounding the unlawful stop and arrest of Mr. Burroughs, the improper

escalation of force and the use of deadly force on Mr. Burroughs, and the policies, practices

and failures to train at the Rockingham County Sheriff’s Department that bred this

misconduct.

                                STATEMENT OF THE CASE

       This case arises from the unlawful shooting of Mr. Todd Burroughs in the driveway

of his own home on May 29, 2016, stemming from an unconstitutional “investigatory”

traffic stop. On March 29, 2017, this Complaint was filed by Mr. Burroughs’ two minor

children and by his wife, Rebekah Burroughs, on behalf of herself and the Estate of Todd

Burroughs, for wrongful death, negligent infliction of emotional distress, violations of the

Fourth and Fourteenth Amendments under 42 U.S.C. § 1983, and action on the bond.

These claims were brought against: Sheriff Samuel L. Page (“Sheriff Page”), as the final

authority setting policy and practices for the Rockingham County Sheriff’s Department,

Sheriff’s Corporal Frank L. Martin (“Corporal Martin”), who shot and killed Mr.

Burroughs, Sheriff’s Deputy Chase M. Myers (“Deputy Myers”), who initiated the illegal



1
 In support of this Brief, Plaintiffs rely on the concurrently filed Plaintiffs’ Fed. R. Civ. P.
56.1(a)(2) Statement of Material Facts in Genuine Dispute and attached exhibits.
                                                2


           Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 3 of 30
traffic stop, and Liberty Mutual Insurance Company (“Liberty Mutual”), as the surety on

the Sheriff’s bond.

       Discovery has been conducted in this matter, and Defendants timely filed their

Motion for Summary Judgment on October 26, 2018 (ECF No. 42). Plaintiffs file this

Opposition thereto.

                                  STATEMENT OF FACTS

       Plaintiffs’ refer the Court to their separately-filed Fed. R. Civ. P. 56.1(a)(2)

Statement of Material Facts (hereinafter, “SMF”), which outlines the disputed facts and

other facts relevant to the issues presented.

                                  QUESTION PRESENTED

       Should Defendants’ Motion for Summary Judgment be denied because Plaintiffs

have raised substantial and material issues of genuine disputed fact, which demonstrate that

a reasonable jury could (1) find in Plaintiffs’ favor on their claims and (2) find that

Defendants’ are not entitled to qualified immunity for those claims?

                                  STANDARD OF REVIEW

       It is well-established that “[s]ummary judgment is appropriate only if the record

shows ‘that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’” Westfield Ins. Co. v. Nautilus Ins. Co., 154 F. Supp. 3d 259,

263 (M.D.N.C. 2016)(citing Woollard v. Gallagher, 712 F.3d 865, 873 (4th Cir.2013); see

also Fed. R. Civ. P. 56(a)). A fact is “material” if it might affect the outcome of the

litigation, and a dispute is “genuine” if the evidence would permit a reasonable jury to find

for the nonmoving party. High v. R & R Transportation, Inc., 242 F. Supp. 3d 433, 438

                                                3


           Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 4 of 30
(M.D.N.C. 2017)(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

91 L.Ed.2d 202 (1986)).

       If a genuine issue of material fact exists, the motion for summary judgment must be

denied. Gray v. Spillman, 925 F.2d 90, 95 (4th Cir. 1991). To determine whether a genuine

issue exists, reasonable inferences from the record must be drawn in plaintiff’s favor after

reviewing the facts in the light most favorable to the plaintiff. Waterman v. Batton, 393 F.3d

471, 473 (4th Cir. 2005)(citing Gray-Hopkins v. Prince George's County, 309 F.3d 224, 229

(4th Cir. 2002)); Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011). The role of the court is

not “to weigh the evidence and determine the truth of the matter” but rather “to determine

whether there is a genuine issue for trial.” High, 242 F. Supp. 3d at 438.

       When, as here, Defendants raise the defense of qualified immunity, it does not alter

the ordinary rules applicable to summary judgment proceedings, but “this usually means

adopting ... the plaintiff's version of the facts.” Blackburn v. Town of Kernersville, No.

1:14CV560, 2016 WL 756535, at *1 (M.D.N.C. Feb. 25, 2016)(Biggs, J.)(citing Iko v.

Shreve, 535 F.3d 225, 230 (4th Cir. 2008)); see also Pritchett v. Alford, 973 F.2d 307, 313

(4th Cir. 1992).

                                       ARGUMENT

I.     Plaintiffs Have Plainly Established Violations of 42 U.S.C. § 1983.

       Plaintiffs have established, through the evidence, several violations of 42 U.S.C. §

1983 by Defendants, including: (1) an illegal traffic stop by Defendants Myers and Martin,

(2) the false arrest of Mr. Burroughs by Defendants Myers and Martin, (3) the misuse of

force by Defendants Myers and Martin against Mr. Burroughs and the family dog, (4) the


                                               4


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 5 of 30
unlawful use of deadly force on Mr. Burroughs by Defendant Martin and (5) Monell

liability against Sheriff Page for unconstitutional policies, procedures and failures to train.

On each of these claims, disputed material facts have been developed on which a reasonable

jury could—and should—find violations of § 1983.

       The two essential elements of any § 1983 claim are (1) whether the defendant was

acting under color of state law and (2) whether the defendant’s conduct deprived plaintiff of

a right, privilege or immunity secured by the Constitution or laws of the United States.

Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.

1998)(citing 42 U.S.C. § 1983). There is no dispute that Defendants were acting under color

of state law, so the sole question for a fact finder will be whether their actions violated

Plaintiffs’ constitutional rights. It is long settled that § 1983 “is not itself a source of

substantive rights,” but merely provides “a method for vindicating federal rights elsewhere

conferred.” Graham v. Connor, 490 U.S. 386, 393–94 (1989)(citing Baker v. McCollan, 443

U.S. 137, 144, n. 3 (1979)). Accordingly, a violation of § 1983 claim is established when the

elements of the underlying constitutional violation are met. Id. at 394. Accordingly, each

violation should be examined separately.

       A.     Defendants’ Initial Traffic Stop Was Unconstitutional Because They
              Lacked Reasonable Suspicion To Stop Plaintiff.

       Defendants wholly lacked any reasonable suspicion to stop Mr. Burroughs. A Terry

stop—a brief, investigatory stop— is permitted under the Fourth Amendment only if the stop

is based on reasonable suspicion “supported by articulable facts that criminal activity ‘may

be afoot.’” United States v. Sokolow, 490 U.S. 1, 7 (1989)(quoting Terry v. Ohio, 392 U.S. 1,

30 (1968)). “The reasonable suspicion necessary to justify a stop depends on ‘both the

                                               5


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 6 of 30
content of information possessed by police and its degree of reliability.’” Blackburn v. Town

of Kernersville, No. 1:14CV560, 2016 WL 756535, at *3 (M.D.N.C. Feb. 25, 2016)(citing

Alabama v. White, 496 U.S. 325, 330 (1990)).             Here, no articulable facts supported

Defendant Myers’ decision to turn on his blue lights.2

       Defendant officers essentially admit that they had no reason to believe “criminal

activity ‘may be afoot’” when they decided to investigate Mr. Burroughs. (SMF ¶¶ 12-18.)

Defendants Myers and Martin argue that they had reasonable suspicion based on (1) the

location of the truck and (2) the time of night. These factors fail to raise reasonable

suspicion to stop this specific vehicle, but would have applied to any vehicle in the area at

this time. The Court of Appeals, in State v. Murray, specifically rejected that very basis for a

stop. 192 N.C. App. 684, 687, 666 S.E.2d 205, 208 (2008). The Murray court found that a

vehicle stop was illegal and lacked reasonable suspicion where:

       [A]t the time Officer Arthur stopped the vehicle, he had “no reason to believe” that its
       occupants were engaged in any unlawful activity…[and] “had no suspicion that illegal
       activity had occurred” at the time of the stop. Officer Arthur never articulated any
       specific facts about the vehicle itself to justify the stop; instead, all of the facts relied
       on…were general to the area, namely, the “break-ins of property at Motorsports
       Industrial Park ... the businesses were closed at this hour ... no residences were located
       there ... this was in the early hours of the morning,” and would justify the stop
       of any vehicle there.

Id.
       Similarly, Defendants here have identified no facts specific to Mr. Burroughs’

vehicle, but rather rely on generalized facts. For example, Defendants state that the “rural”

2
  The time and location that Defendant Myers turned on the patrol car’s blue lights is a
material matter of genuine dispute. The officers state that they engaged them almost
immediately after beginning to follow Mr. Burroughs. (SMF ¶ 20.) The three Burroughs
family members in the truck, however, state that the blue lights did not come on until they
were entering their driveway, and that testimony is corroborated by a neighbor who was
awake, heard the truck pass by and did not see blue lights. (SMF ¶¶ 21-22.)
                                                 6


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 7 of 30
location of the truck and the time of night contribute to a reasonable suspicion. (SMF ¶ 17.)

Such general facts do not support reasonable suspicion. Id.; see also State v. Chlopek, 209

N.C. App. 358, 363–64, 704 S.E.2d 563, 567 (2011)(no reasonable suspicion based on

general findings of “Defendant’s presence at that time of night in a partially developed

subdivision ... during a time where numerous copper thefts had been reported in Wake

County”).

      Moreover, the generalized facts on which Defendants rely are in dispute. Defendants

speciously argue that the truck was “suspicious” because it was located near a business on

the “keep checks” form. Plaintiffs first dispute that Mr. Burroughs’ vehicle was located on

the Stuart’s Recycling property. (SMF ¶¶ 13-14.) Indeed, Defendants testified that the truck

was so far away that they could not even tell it was a vehicle. (SMF ¶ 15.) Plaintiffs further

dispute that Stuart’s Recycling’s placement on the list of businesses to receive keep checks

provided any information about prior or potential criminal activity there. To the contrary,

Defendants have testified that businesses place themselves on the list, without any

requirement of prior criminal activity on the property; indeed, a more thorough check would

have been conducted had an actual break-in occurred on or near Stuart’s Recycling. (SMF

¶¶ 8-9.) They intentionally and knowingly did not perform the more thorough check that

would have been required had breaking and enterings been a legitimate concern. (SMF ¶

11.) Lastly, Defendants have testified that they do not recall stopping any other vehicle

during keep checks at this time of night. (SMF ¶ 10.)

      In addition, Defendants’ given reasons for stopping Mr. Burroughs are dubious.

Deputy Myers stated that he stopped Mr. Burroughs’ truck because he “had a feeling in my


                                              7


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 8 of 30
stomach that something didn’t seem right.” (SMF ¶ 18.) This type of arbitrary stop is, as a

matter of law, unsupported by reasonable suspicion. Murray, 192 N.C. App. at 687 (“the

requisite degree of suspicion must be high enough ‘to assure that an individual's reasonable

expectation of privacy is not subject to arbitrary invasions solely at the unfettered discretion

of officers in the field.’”)

       Based on the evidence, a reasonable jury could—and should—find that Defendant

Myers3 and Defendant Martin violated 42 U.S.C. § 1983 when they initiated the traffic stop

of Mr. Burroughs’ truck without any reasonable suspicion.

       B.    Defendants Falsely Arrested Mr. Burroughs, As He Had Committed No
             Crime And No Probable Cause Existed To Believe That He Had.
       Defendants’ constitutional violations continued as they pulled into Mr. Burroughs’

driveway and attempted to unlawfully arrest him.4         Under the Fourth Amendment, a

warrantless arrest is permitted only “where there is probable cause to believe that a criminal

offense has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004);

see also United States v. Johnson, 599 F.3d 339, 346 (4th Cir. 2010). Probable cause

requires ‘more than ‘bare suspicion,’” Porterfield v. Lott, 156 F.3d 563, 569 (4th Cir. 1998),

and must be “based upon a practical assessment of the totality of the circumstances.” United


3
  Defendants erroneously argue that Defendant Myers did not commit any violation that
constitutes a § 1983 violation —but Defendant Myers himself admits that he personally
initiated the traffic stop Plaintiffs contend was unlawful and ultimately led to the death of
Mr. Burroughs. (SMF ¶ 18.) He also fired shots at the Burroughs’ family dog. (SMF ¶ 32.)
4
  The Estate has made a claim against Defendant Martin for his unlawful entry upon Mr.
Burroughs’ property. Defendants have not addressed this claim in their motion and,
therefore, concede it. Summary judgment must be denied on this claim as Defendants have
failed to carry their burden under F. R. Civ. P. 56(a). Celotex Corp. v. Catrett, 477 U.S. 317,
325 (moving party bears the initial burden of demonstrating the absence of a genuine issue of
material fact and that they are entitled to judgment as a matter of law).
                                               8


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 9 of 30
States v. Garcia, 848 F.2d 58, 60 (4th Cir. 1988).       Probable cause is an “objective”

standard, requiring that at the time of arrest, “the facts and circumstances within the

officer’s knowledge would warrant the belief of a prudent person that the arrestee had

committed or was committing an offense.” Johnson, 599 F.3d at 346 (quoting United States

v. Manbeck, 744 F.2d 360, 376 (4th Cir. 1984)); Herring v. United States, 555 U.S. 135,

139, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009).

      Defendants Myers and Martin argue that, during their pursuit of Mr. Burroughs’

vehicle, they developed probable cause to arrest him for improperly resisting or evading

arrest. First, Plaintiffs dispute the factual basis for this claim—while Defendant Martin

contends he planned to arrest Mr. Burroughs for “failing to stop for a blue light and siren,”

all three members of the Burroughs family inside the truck have all testified that no blue

lights were turned on until they were entering their driveway. (SMF ¶¶ 5, 21.) Indeed, a

disinterested neighbor witnessed the truck pass by and said no blue lights followed it.

(SMF ¶ 22.) This argument is bolstered by Ms. Burroughs’ undisputed testimony that the

officers never told Mr. Burroughs what he was allegedly being arrested for, even after he

repeatedly asked. (SMF ¶ 24.) Accordingly, under Plaintiffs’ view of the facts, there was

no probable cause to arrest Mr. Burroughs when Defendants unlawfully entered his

property.

      Moreover, contrary to Defendants’ claims, because no probable cause existed to

arrest Mr. Burroughs in the first place, it was legally impossible for Mr. Burroughs to have

been charged with resisting arrest. State v. Sparrow, 276 N.C. 499, 512, 173 S.E.2d 897,

906 (1970)(a citizen who resists an officer’s unlawful entry into the home cannot be


                                              9


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 10 of 30
charged with a violation of N.C. Gen. Stat. § 14-223). North Carolina citizens have a

recognized and long-standing right to resist an unlawful arrest. State v. Mobley, 240 N.C.

476, 478-79, 83 S.E.2d 100, 102 (1954)(“[i]t is axiomatic that every person has the right to

resist an unlawful arrest” and no officer is authorized to arrest a citizen for resisting if the

citizen is exercising their lawful right to resist the officer’s actions).

       Moreover, because the arrest took place on Mr. Burroughs’ property, he had the right

not to comply with the arrest. In 2011, North Carolina revised its castle doctrine statutes to

provide the following: where the unlawful arrest happens in the citizen’s home or

automobile, citizens (i) are presumed to be in reasonable fear for their lives, (ii) have no

duty to retreat or submit, and (iii) have a right to use any degree of force in resistance,

including even deadly force, against the officer’s unlawful actions. N.C. Gen. Stat. § 14-

51.2(e) and 51.3 (2011). Plaintiffs emphatically note that, while this was law at the time of

his false arrest, they dispute that Mr. Burroughs used any force, much less deadly force, at

any time during the attempted arrest.

       As Mr. Burroughs committed no crime and no probable cause existed to arrest him,

Defendants violated his constititonal rights to be free from unreasonable seizures and,

accordingly, he has substantiated his § 1983 claim.

               C.     Defendants’ Use of Force and Use Of Deadly Force Was
                      Unconstitutional Because No Reasonable Officer Would Have
                      Used The Less-Than-Lethal Or Deadly Force Employed Against
                      Mr. Burroughs.

       Defendants’ actions were objectively unreasonable, and plainly breached the

constitutional bounds of any legitimized use of force. In the Fourth Circuit, the operative

question in excessive force cases “is whether a reasonable officer could have believed that

                                                 10


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 11 of 30
the use of force alleged was objectively reasonable in light of the circumstances.” Rowland

v. Perry, 41 F.3d 167, 173 (4th Cir. 1994). Here, Defendants Myers and Martin both

engaged in levels of force far beyond what an objective officer would have deemed

reasonable because (1) they were not permitted to use any force following their unlawful

stop of Mr. Burroughs and (2) the threat posed by Mr. Burroughs, during an allegedly

routine investigatory stop occurring in his own driveway, did not warrant the levels of force

employed, particularly deadly force.

                     1.     Because There Was No Cause To Stop Or Arrest The
                            Plaintiff, Any Use Of Force Was Unreasonable.

       An officer only has a right to use force against a citizen where the officer first has a

right to arrest; in other words, an unlawful arrest carries with it no right to use force. Brown

v. Gilmore, 278 F.3d 362, 369 (4th Cir. 2002)(explaining that even low levels of force such

as handcuffs are allowed “where the officers were justified . .. in effecting the underlying

arrest.”). Accordingly, any amount of force used in the course of an unlawful arrest is

unreasonable under the Fourth Amendment and actionable under under § 1983. Bailey v.

Kennedy, 349 F.3d 731, 742 (4th Cir. 2003); Nolin v. Isbell, 207 F.3d 1253, 1257, 1258

(11th Cir. 2000)(if officer attempts an arrest “without probable cause . . . any use of force is

inappropriate”); Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000)(“if a stop or arrest

is illegal, then there is no basis for any threat or any use of force.”); Cortez v. McCauley,

478 F.3d 1108, 1127 (10th Cir. 2007)(if the underlying arrest is unlawful, plaintiff is




                                               11


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 12 of 30
entitled to “damages resulting from any force” including even force that was “reasonably

employed in effecting the arrest.”); Nails v. Riggs, 195 F. App'x 303, 313 (6th Cir. 2006).5

       The evidence, as outlined above, clearly shows that Defendants unlawfully initiated

the traffic stop, unlawfully followed Mr. Burroughs onto his property, and unlawfully

attempted to arrest him. Accordingly, any amount of force used against Mr. Burroughs in

the ensuing encounter was unauthorized and unlawful—from the shots Defendants fired at

the family dog, to Defendant Martin’s use of his taser, pepper spraying Mr. Burroughs, and

striking Mr. Burroughs with his ASP Baton, to the three fatal shots fired at Mr. Burroughs.

Each of these actions violated Mr. Burroughs’ Fourth Amendment rights as a matter of law.

Graham v. Connor, 490 U.S. 386, 396 (1989)(justification for force only exists where the

officer has “the right to make an arrest or investigatory stop”); Saucier v. Katz, 533 U.S.

194, 208 (2001)(the right to use any degree of physical force only comes with predicate

right to arrest).

       Accordingly, every single use of force by Defendants against Mr. Burroughs

constitutes a claim under § 1983 for which Plaintiffs are entitled to damages. As such,

Defendants’ motion for summary judgment on Plaintiffs’ excessive force and misuse of

deadly force claims must be denied.




5
  Moreover, any use of force against a citizen lawfully resisting arrest supports a § 1983
claim for excessive force against the officer. Bailey, 349 F.3d at 743-44 (lack of probable
cause to arrest weighs heavily in plaintiff’s favor under a § 1983 use of force analysis); Jones
v. Buchanan, 325 F.3d 520, 534 (4th Cir. 2003)(it has long been a clearly established right
that officers cannot use force against a person who had not committed a crime).
                                              12


           Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 13 of 30
                      2.     Even If The Stop, Entry Onto The Property And False
                             Arrest Had All Been Proper, The Use Of Deadly Force
                             Would Have Been Far Too Excessive Under The Totality Of
                             The Circumstances.

       No reasonable officer in Defendant Martin’s position would have believed the use of

deadly force to have been necessary against Todd Burroughs where no crime had been

committed, he was on his own property, his wife and children were in the car, he was (at

most) passively resisting arrest, and he had no weapon. The appropriate inquiry in an

excessive force case is whether an officer’s use of force is objectively reasonable in light of

the totality of the facts and circumstances confronting the officer, without regard to the

officer’s underlying intent or motivation. Graham, 490 U.S. at 397. This includes three

factors: “the severity of the crime at issue, whether the suspect poses an immediate threat to

the safety of the officers or others, and whether he is actively resisting arrest or attempting

to evade arrest by flight.” Id. at 396.

        Courts must consider these factors “with an eye toward the proportionality of the

force in light of all the circumstances.” Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015). As

discussed supra, there was no crime committed here and Mr. Burroughs was not resisting a

lawful arrest. Moreover, there is substantial evidence that Mr. Burroughs never actively

resisted this illegal arrest at all. (SMF ¶¶ 24-5, 28, 30-1, 36-7, 40-3.) Accordingly, both the

first and third Graham factors do not counsel the use of any force, much less deadly force,

strongly indicating the force employed by Defendants was disproportionate.

       Defendants’ primary argument—that their use of force was appropriate because Mr.

Burroughs posed an immediate threat to their safety—lacks merit.             First, Defendant

Martin’s utilization of less-than-lethal force was unjustified. There are significant factual

                                              13


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 14 of 30
disputes about Mr. Burroughs’ behavior during the encounter. Rebekah Burroughs has

testified that Todd initially got out of the vehicle, stood at the back of the truck and

repeatedly requested to know “what was going on.” (SMF ¶ 24.) Defendant Martin never

told him what was going on, but instead yelled for him to get on the ground. (SMF ¶ 24.)

Even that initial direction was objectively unreasonable under the circumstance. Further,

Defendant Martin already had his taser out for no articulable reason. (SMF ¶ 23.) When

Mr. Burroughs did not lie down on the ground, Defendant Martin decided to taser him,

apparently in part because he “had a closed mouth grin.” (SMF ¶ 23, 26.) The use of a

taser at that point, where Mr. Burroughs was only passively noncompliant to Defendant

Martin’s commands, was wholly unjustified. Yates v. Terry, 817 F.3d 877, 885-86 (4th Cir.

2016)(Biggs, J.)(holding that use of a taser for a nonviolent traffic infraction, without

warning was unreasonable); Estate of Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 904

(4th Cir.), cert. denied, 137 S. Ct. 61, 196 L. Ed. 2d 32 (2016)(“a rule limiting taser use to

situations involving a proportional safety threat does not countenance use in situations

where an unrestrained arrestee, though resistant, presents no serious safety threat”); Meyers

v. Baltimore Cty., Md., 713 F.3d 723, 726 (4th Cir. 2013)(use of the taser was not

objectively reasonable when plaintiff was not actively resisting arrest).

       The presentation of force did not, however, stop there. Defendant Martin claims that

Mr. Burroughs then threw a full beer can at him, but Ms. Burroughs testified that this never

happened and the officers’ stories conflict with one another. (SMF ¶¶ 27-8.) Her account

is corroborated by a crime scene inventory that shows no full beer cans were found at the

scene. (SMF ¶ 28.) Defendant Martin proceeded to pepper spray Mr. Burroughs in the back


                                               14


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 15 of 30
of the head, and it is undisputed that Mr. Burroughs was walking away from him at that

point. (SMF ¶30.) Defendant Martin then used his ASP baton on Mr. Burroughs, under

sharply disputed circumstances.    (SMF ¶¶ 34-36.) The officers claim Mr. Burroughs

charged Defendant Martin into the side of his truck, but that is controverted by the

testimony of the Burroughs family members inside the truck. (SMF ¶ 36.) By all accounts,

Defendant Martin was not held by Mr. Burroughs, even after he allegedly took the baton

from Martin’s hand and threw it on the ground nearby. (SMF ¶ 36.)

      Defendant Martin’s final escalation was the employment of deadly force—he fired

three shots into Todd Burroughs, killing him in front of his wife and two children. (SMF ¶¶

37-41.) A primary, and sharply disputed, issue in this case is whether Todd Burroughs had

a baton in his hand at the time that he was shot. Defendants Martin and Myers claim that he

did, but Rebekah Burroughs, D.B. and C.B. steadfastly maintain that he did not. (SMF ¶ ¶

37-41.) The crime scene photographs show a baton far from where Mr. Burroughs’ body

fell to the ground when he was shot. (SMF ¶ 43.) In the body cam video, Ms. Burroughs

can be heard yelling to Defendant Martin, in real time, “Calm down! He doesn’t have a …..

baton!” (SMF ¶ 41; Edwards Dec. ¶ 5.) It is clear that, under Plaintiffs’ view of the facts,

the use of deadly force against Mr. Burroughs was unjustified.

      Even under Defendants’ view of the facts, the use of deadly force was objectively

unreasonable.   First, Defendant Martin alleges he brought a gun to a baton fight, in

contravention of the Rockingham County Sheriff’s Department’s own policies. (SMF ¶ 44;

Ex. 2.) Further, Defendant Martin states Mr. Burroughs had the baton down by his side at

the time of the shooting, not raised or otherwise indicating any attack on Martin. (SMF ¶


                                             15


         Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 16 of 30
39.) Defendant Martin has also stated that, after he shot Mr. Burroughs twice directly in the

chest, he then felt to be “under active attack,” and shot him a third time. (SMF ¶ 40.) That

explanation is nothing short of implausible, and calls into question Defendant Martin’s

reasonableness and decision-making capacity during the incident.

      Regardless, under these circumstances, shooting Mr. Burroughs was objectively

unreasonable. The Fourth Circuit has made clear that “the mere possession of a [deadly

weapon] by a suspect is not enough to permit the use of deadly force.... Instead, deadly

force may only be used by a police officer when, based on a reasonable assessment, the

officer or another person is threatened with the weapon.” Cooper v. Sheehan, 735 F.3d

153, 159 (4th Cir. 2013). The Cooper court held deadly force to be improper against a man

who “stood at the threshold of his home, holding the shotgun in one hand, with its muzzle

pointed at the ground.”

      Further, it does not matter that Defendant Martin claims he was in fear for his life—

that fear was subjective. The constitution requires that the use of deadly force be utilized

only where the fear was objectively reasonable—meaning there was an actual possibility of

imminent death based on articulable fact.         The Fourth Circuit found deadly force

unauthorized, as no immediate threat existed, where the decedent “possessed a paring knife,

refused to comply with repeated commands to drop the weapon, and continued down the

stairs (and thus closer to [the officer]) rather than stopping.” Connor v. Thompson, 647

Fed.Appx. 231, 237 (4th Cir. 2016). Defendant Martin had no serious indication of the

threat of death and, as such, a jury could—and should—find that the use of deadly force

against Todd Burroughs was objectively unreasonable.            Accordingly, the evidence


                                             16


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 17 of 30
demonstrates that Plaintiffs have an excessive force claim under §1983 and, as such,

Defendants’ Motion for Summary Judgment should be denied.

                D. Plaintiffs Have Set Forth Sufficient Evidence To Demonstrate
                   Monell Claims Against Defendants in Their Official Capacities For
                   Unconstitutional Policies and Practices.

       It is well-settled that a local government entity, like the Rockingham County Sheriff,

is liable under §1983 when the execution of a policy or custom inflicts injury upon a

citizen. Monell v. Dept. of Social Services, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037-38

(1978). In Spell v. McDaniel, the Fourth Circuit held that a local government entity may be

found liable under § 1983 for the constitutional violations of its officers where it has a

“custom” of condoning unconstitutional behaviors. 824 F.2d 1380, 1389-90 (4th Cir. 1987),

cert. denied, 484 U.S. 1027, 108 S.Ct. 7521 98 L.Ed.2d 765 (1988). To establish Spell

liability, Plaintiffs must (1) identify the specific custom, (2) fairly attribute the custom and

fault for its creation to the Sheriff’s Office, and (3) find the necessary “affirmative link”

between the identified custom and the specific violation. Id.

       Regarding the first factor, it is well established that informal customs of the

department are actionable where they allow or “even tacitly encourage” officers to fall into

a pattern or practice of unconstitutional conduct. Spell, 824 F.2d at 1390. These practices

become “customs” of the department where they are “sufficiently widespread.” Id. In this

case, Sheriff Page sanctioned the use of excessive force by (1) failing to appropriately

discipline officers who engage in such conduct and (2) failing to properly train his officers

on the appropriate use of force. Indeed, after the shooting of Todd Burroughs, and prior to




                                               17


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 18 of 30
any investigation into the circumstances, Defendant Page assured his deputies that “it would

be okay.” (SMF ¶ 49.)

       The second Spell factor requires only that Plaintiffs show that Sheriff Page was

aware of the improper conduct by either actual or constructive knowledge. Spell, 824 F.2d

at 1391. Constructive knowledge may be evidenced by practices so widespread that the

department “should have known of them.” Id. at 1387. Indeed, here, Sheriff Page was fully

aware of the misuse of force—although Defendants were put on administrative leave

pending investigation of Mr. Burroughs’ death, they were not otherwise disciplined. (SMF

¶ 49.) He effectively sanctioned the constitutionally violations performed by his deputies in

sweeping this conduct under the rug and permitting this type of misconduct within his

department. Indeed, he emphasized that he “stood by and supported his employees,” even

under the circumstances presented here. (SMF ¶ 49.) Sledd v. Lindsay, 102 F.3d 282 (7th

Cir. 1996)(code of silence and failure to investigate disciplinary complaints against officers

makes city liable for excessive force).

       Plaintiffs demonstrate the final Spell factor by establishing that the violation of their

rights was made “reasonably probable by permitted continuation of the custom” by the

Sheriff’s Office. Spell, 824 F.2d at 1391. The U.S. Supreme Court explained in City of

Canton v. Harris, that where training of law enforcement officers is so inadequate as to be

“likely to result in the violation of constitutional rights,” the policymaker can be deemed to

have been “deliberately indifferent to the need.” 489 U.S. 378, 390 (1989). Indeed,

Plaintiffs have asserted facts that indicate Defendant Page was on constructive notice of a

need to better discipline and train his deputies on proper use of force, but did nothing to


                                               18


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 19 of 30
address the need. (SMF ¶ 49.) This “standing by” his employees assured them that they

would not suffer the consequences when their actions violated citizen’s rights, thereby

making it all the more likely that such violations would persist.

        Accordingly, a jury could certainly find that the impunity granted to the Sheriff’s

deputies, and the lack of training within the department, created the very situation that

resulted in Mr. Burroughs’ death. See Brown v. Bryan County, 219 F.3d450, 465 (5th Cir.

2000)(jury reasonably found that county was deliberately indifferent in not training

defendant deputy in use of force, despite obvious need for such training). Summary

Judgment on Plaintiffs’ Monell claims against Rockingham County Sheriff Page should

thus be denied.

  II.     As No Reasonable Officer Would Have Taken The Actions Defendants Did,
          They Are Not Entitled To Qualified Immunity.

        Qualified immunity does not protect officers whose conduct, like Defendants’,

violates “clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738 (1982).

At the summary judgment stage, the Court examines: (1) whether the facts, viewed in the

light most favorable to the Plaintiff, show that the officers violated a constitutional right, and

(2) if so, whether the constitutional right was clearly established at the time of the violation.

Saucier v. Katz, 533 U.S. 194, 201-02, 121 S.Ct. 2151, 2156-57 (2001). Here, Plaintiffs

have established facts that demonstrate neither Defendant Myers nor Defendant Martin are

entitled to qualified immunity.




                                               19


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 20 of 30
         A.     Constitutional Violation.

       As explained supra at pp. 4-17, Defendants’ actions plainly violated Mr. Burroughs’

constitutional rights under the Fourth and Fourteenth Amendments. Moreover, the Court

need only determine whether a reasonable jury could find a constitutional violation, and the

disputed facts clearly demonstrate that it could.

         B.     Clearly Established Right.

       For the second prong of the analysis, qualified immunity will not extend if the right

violated was “clearly established” at the time of the violation. A right is clearly established

if the officer had “fair warning” that his conduct was unconstitutional, which essentially

means that “a reasonable person would have known that his conduct was unconstitutional.”

Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015); Hope v. Pelzer, 536 U.S. 730, 740 n.10

(2002). This does not require the scenario faced by the officer be specifically addressed by

a previous court decision, but only that “in the light of pre-existing law the unlawfulness …

be apparent.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). In “obvious cases,” closely

analogous pre-existing case law is not necessary. Clem v. Corbeau, 284 F.3d 543, 553-54

(4th Cir. 2002); Hope, 536 U.S. 730.

       The case law set forth supra at pp. 5-15 demonstrates that Defendants had ample

notice that their actions violated the constitution. See, e.g., Murray, 192 N.C. App. 684

(unlawful investigatory stops), Armstrong 810 F.3d. 892 (illegal use of tasers), Connor, 647

Fed.Appx. 231 (deadly force).       For excessive force claims, “[u]ltimately, our clearly

established determination is based on… [whether] the officer took a situation where there

obviously was no need for the use of any significant force and yet took an unreasonably


                                               20


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 21 of 30
aggressive tack.” Smith, 781 F.3d at 104.            Defendants Myers and Martin took an

“unreasonably aggressive tack.”        For example, Defendants Myers and Martin both

inexplicably shot at (and Martin killed) the family dog. (SMF ¶¶ 34, 45.) It had further

been “clearly established” that the deadly force employed was unauthorized. The Fourth

Circuit held, prior to this incident, deadly force to be impermissible in even more

threatening circumstances. See, e.g., Connor, 647 Fed.Appx. 231; Cooper, 735 F.3d 153.

Accordingly, each of Defendants’ violations of Mr. Burroughs’ constitutional rights were

“clearly established” at the time of the incident.

       C.      Objectively Unreasonable.

       Defendants’ constitutional violations, including the use of deadly force on Todd

Burroughs, were all objectively unreasonable under the circumstances, for all the reasons

set forth supra at pp. 5-15. A reasonable officer would not have believed there was

reasonable suspicion to stop Mr. Burroughs only due to the time of night and his car being

near a “keep check” business that did not have a recent history of any break-ins. A

reasonable officer would not have entered Mr. Burroughs’ property, jumped out of the

patrol car while it was still moving, and demanded he get on the ground, with no probable

cause to conduct a warrantless arrest. A reasonable officer would not have believed that

utilizing a taser, pepper spray and an ASP baton was necessary against a man who was

passively noncompliant, particularly when no crime had been committed and his wife and

children sat in the nearby car.

       Finally, a reasonable officer would not have thought it necessary to shoot—three

times—a man who had no weapon at all or, if he did, was not demonstrating any intention


                                               21


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 22 of 30
to use that weapon in a life-threatening manner. “The intrusiveness of a seizure by means

of deadly force is unmatched” and may only be used “when [an officer] has probable cause

to believe that a suspect poses a significant threat of physical harm to the officer or to

others.” Tennessee v. Garner, 471 U.S. 1, 9 (1985). The central question is whether an

objectively reasonable officer would have believed Mr. Burroughs posed a serious threat to

his safety or the safety of others. Garner, 471 U.S. at 12; Graham, 490 U.S. 396.

Defendants’ arguments, even if believed, rely on Defendant Martin’s own surmise about

what Mr. Burroughs may have done.               That is not enough to meet the objective

reasonableness standard for use of force or use of deadly force. An officer cannot guess or

speculate as to the danger posed by a suspect, but instead “must have a sound reason to

believe that the suspect poses a serious threat to their safety or the safety of others.” Elliott

v. Leavitt, 99 F.3d 640, 644 (4th Cir. 1996).

       Moreover, Defendants’ asserted version of events is heavily disputed by Plaintiffs.

As discussed supra, the evidence demonstrates a factual dispute regarding, inter alia,

whether Mr. Burroughs had an ASP baton in his hand at all when he was shot by Defendant

Martin. It is black letter law that, in § 1983 law enforcement cases, a court should deny

summary judgment on qualified immunity when a genuine issue of material fact exists

regarding the circumstances in which the officer detained or used force against the plaintiff.

Massasoit v. Carter, 439 F.Supp.2d 463, 470 (M.D.N.C. 2006); Schultz v. Braga, 455 F.3d

470 (4th Cir. 2006)(factual dispute over whether an automobile passenger was making a

dangerous noncompliant movement when he was shot); Clem v. Corheau, 284 F.3d 543

(4th Cir. 2002)(factual dispute over whether an unarmed mentally ill man who had been


                                                22


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 23 of 30
pepper-sprayed was a threat to the officer); Gray-Hopkins v. Prince George's County, 309

F.3d 224 (4th Cir. 2002)(jury issue as to whether decedent was standing with his hands over

his head at the time he was fatally shot); Vathekan v. Prince George's County, 154 F.3d 173

(4th Cir. 1998); Rowland v. Perry, 41 F.3d 167 (4th Cir. 1994); Kopf v. Wing, 942 F.2d 265,

(4th Cir. 1991).

       Plaintiffs have raised genuine issues of material fact appropriate for a jury to

determine, particularly where conflicting witness accounts require consideration of witness

credibility. Indeed, the Fourth Circuit has made clear that summary judgment must be

denied in § 1983 cases where the resolution of material factual disputes depends upon the

credibility of witnesses. Gray v. Spillman, 925 F.2d 90, 95 (4th Cir. 1991). Accordingly,

Defendants are not entitled to qualified immunity and summary judgment should be denied.

III.   Plaintiffs Have Established Tort Claims, And Those Claims Are Not Barred By
       Any Immunity.

       A.      Plaintiffs Have Established The Elements of Their Tort Claims.

                   1.   False Imprisonment Claims

       Where a plaintiff has presented a valid claim for unreasonable seizure under the

Fourth Amendment, “the police officers also committed both false arrest and false

imprisonment under state law.” Bailey, 349 F.3d at 742 (citing Glenn-Robinson v. Acker,

140 N.C. App. 606, 538 S.E. 2d 601, 614 (2000)); Emory v. Pendergraph, 154 N.C. App.

181, 571 S.E. 2d 845, 848 (2002)(holding that false imprisonment means the illegal

restraint of someone against his will). As articulated supra, the conduct of each Defendant

violated Plaintiffs’ clearly established rights under the Fourth Amendment to be free from



                                            23


            Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 24 of 30
unreasonable seizures.   Accordingly, summary judgment on Plaintiffs’ state law false

imprisonment claims should also be denied.

                2.    Burroughs Wrongful Death Claims

      Defendants speciously argue that the Estate’s wrongful death claim should be

dismissed (i) for lack of evidence that Defendant Page was “involved” in or breached any

duty that caused Mr. Burroughs’ death, and (ii) because “no action or inaction” by Myers

caused his death. That is simply incorrect. As demonstrated above, Defendant Page is

liable for Mr. Burroughs’ death for tacitly sanctioning the misuse of force by his deputies

through repeated failures to train, reprimand, and discipline.     As a result, Defendant

Martin’s wrongful conduct that killed Todd Burroughs was reasonably probable.

      Moreover, Defendant Myers’ decision to initiate the illegal traffic stop led to the

wrongful death of Mr. Burroughs. Moreover, sufficient evidence exists that Myers actively

participated in the force events leading to Todd Burroughs’ death, including shooting at the

Burroughs family dog and acting as a negligent, passive bystander in the face of Defendant

Martin’s employment of excessive, deadly force against Mr. Burroughs. (SMF ¶ 32, 40.)

      These constitute breaches of direct law enforcement duties owed to all citizens of

Rockingham County, including Mr. Burroughs. Based on the facts developed, a reasonable

jury certainly could—and should— find that Defendants breached those duties and that, as a

result, Mr. Burroughs was unlawfully shot and killed.

                3.    Assault and Battery Claims

      In cases where “a jury could find that no reasonable officer could have believed his

conduct to be lawful in light of the circumstances known to him at the time[,] [a] parallel


                                             24


         Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 25 of 30
state law claim of assault and battery is subsumed within the federal excessive force claim

and so goes forward as well.” Rowland v. Perry, 41 F.3d 167, 174 (4th Cir. 1994)(applying

North Carolina law). Accordingly, as the conduct of each Defendant violated Plaintiffs’

clearly established rights under the Fourth Amendment to be free from excessive force,

Plaintiffs’ state law assault and battery claims should also proceed.

                4.     Intentional Infliction of Distress Claims.

       Plaintiffs have also established their claims for intentional infliction of emotional

distress (“IIED”). The elements of an IIED claim are: “(1) extreme and outrageous conduct,

(2) which is intended to cause and does cause (3) severe emotional distress.” Walker v. City

of Durham, 158 N.C. App. 747, 582 S.E.2d 80 (2003). Clearly, there is evidence from which

a jury could find for the Plaintiffs on each of these elements. There was extreme and

outrageous conduct—Defendant Martin illegally, intentionally and unjustifiably shot and

killed Todd Burroughs in front of his wife and minor children. (SMF ¶¶ 38-42.) This

conduct clearly caused severe emotional distress, as it would to any family watching the

intentional employment of deadly force against their father. (SMF ¶¶ 46-8.) Accordingly,

these claims should be heard by the jury.

                5.     Plaintiffs’ Claim Against The Surety Is Proper Because
                       Summary Judgment Should Be Denied On Their Claims Against
                       The Other Defendants.

         Defendants argue that the Surety should be dismissed if summary judgment is

  entered against the other Defendants. As Plaintiffs’ claims should proceed against the

  other Defendants, however, their action against Liberty Mutual should also stand.




                                              25


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 26 of 30
         B.     The Governmental Immunities For Plaintiffs’ Tort Claims Do Not
                Apply To Violations of Clearly Established Rights And Have Been
                Waived To the Extent Of The Bond.

       Defendants are not entitled to public official immunity for Plaintiffs’ state law

claims. It is well-established that the defense of public official immunity “is unavailable to

officers who violate clearly established rights.” Bailey, 349 F.3d at 742; Rowland v. Perry,

41 F.3d 167, 174 (4th Cir. 1994). For the reasons articulated above, Defendants’ conduct

violated Plaintiffs’ clearly established rights to be free from a baseless traffic stop,

unreasonable entry onto their property, and the unlawful arrest, use of excessive force and

misuse of deadly force against Mr. Burroughs. As such, Defendants’ motion for summary

judgment on Plaintiffs’ state law claims based on the defense of public official immunity

should also be denied.

IV.    Punitive Damages Are Appropriate Here, As Defendants’ Actions Constitute
       Gross Misconduct.

       When a law enforcement officer, in violation of a citizen’s rights, intentionally shoots

and kills a father and husband in front of his family, by definition the issue of punitive

damages be submitted to the jury for determination. Defendants’ actions described supra fall

squarely within North Carolina 1D-15’s standards for willful or wanton conduct appropriate

for the award of punitive damages. Moreover, the issue of punitive damages is a factual

question plainly within the purview of the jury. Hinson v. Dawson, 244 N.C. 23, 26, 92

S.E.2d 393, 395 (1956)(whether and how much to award in punitive damages are questions

“determinable by the jury in its discretion”). The conduct was clearly willful (intentional),

and therefore warrants an award of punitive damages. In fact, the evidence in this case

would also allow the jury to find wanton conduct. However, only one of the two is required

                                              26


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 27 of 30
for the jury, in its sole discretion, to award punitive damages. North Carolina Pattern

Instruction—Civil 810.91. As a reasonable jury could certainly award punitive damages on

the facts presented here— summary judgment on this issue is inappropriate.

                                       CONCLUSION

      For the reasons stated above, Defendants’ Motion for Summary Judgment be denied

on all grounds.


This the 26th day of November, 2018.
                                                 /s/ John R. Edwards____
                                                 John. R. Edwards
                                                 North Carolina State Bar No. 7706
                                                 Email: jedwards@edwardskirby.com

                                                 /s/ Catharine E. Edwards___
                                                 Catharine E. Edwards
                                                 North Carolina State Bar No. 52705
                                                 Email: cedwards@edwardskirby.com

                                                 EDWARDS KIRBY, LLP
                                                 3201 Glenwood Avenue, Suite 100
                                                 Raleigh, North Carolina 27612
                                                 Telephone: (919) 780-5400
                                                 Facsimile: (919) 800-3099

                                                 /s/ Mark L. Bibbs
                                                 Mark L. Bibbs
                                                 North Carolina State Bar No. 22680

                                                 MARK BIBBS LAW, PLLC
                                                 410 N. Boylan Avenue
                                                 Raleigh, North Carolina 27603
                                                 Telephone: (919) 256-3775
                                                 Facsimile: (919) 256-3739
                                                 Email:       bibbslawgroup@gmail.com

                                                 Attorneys for Plaintiffs


                                            27


          Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 28 of 30
                        CERTIFICATION OF WORD COUNT

       I hereby certify that this Brief is 7,678 words in length (excluding the caption,
signature lines and certificate of service), in compliance with Local Rule 7.3(d) and the
additional word allowance requested by Plaintiffs in their Motion for Leave to Exceed Word
Limitation (Dkt. No. 46.)

                                                /s/ Catharine E. Edwards____
                                                N.C. State Bar No. 52705
                                                Attorney for Plaintiffs
                                                Edwards Kirby, LLP




                                           28


         Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 29 of 30
                            CERTIFICATE OF SERVICE

         I hereby certify that this day I electronically filed the foregoing PLAINTIFFS’
  BRIEF IN RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY
  JUDGMENT with the Clerk of Court using the CM/ECF system, which will send
  notification to the following CM/ECF participants:


      Via E-mail: shannonwilson@davisandhamrick.com
      Shannon Warf Wilson
      DAVIS & HAMRICK, L.L.P.
      P.O. Drawer 20039
      Winston-Salem, NC 27120-0039

      Via E-mail: arowe@davisandhamrick.com
      Anne Cox Rowe
      DAVIS & HAMRICK, L.L.P.
      P.O. Drawer 20039
      Winston-Salem, NC 27120-0039

      Via E-mail: ldavis@davisandhamrick.com
      Harry Lee Davis
      DAVIS & HAMRICK, L.L.P.
      P.O. Drawer 20039
      Winston-Salem, NC 27120-0039

      Attorneys for Defendants


This the 26th day of November, 2018.
                                               /s/ Catharine E. Edwards____
                                               N.C. State Bar No. 52705
                                               Attorney for Plaintiffs
                                               Edwards Kirby, LLP




                                          29


         Case 1:17-cv-00463-JLW Document 47 Filed 11/26/18 Page 30 of 30
